Title: To John Adams from Ebenezer Clough, 30 June 1824
From: Clough, Ebenezer
To: Adams, John


				
					Dear Sir,
					Boston June 30th. 1824 
				
				It would give the Committee of Arrangement for the Approaching National Anniversary Unspeakable pleasure if your health will admite you to honour them with your presence at Faneuil Hall, the Hall of Liberty on Monday next, and join in the Celebration of the day.From Sir yours very Respectfully.
				
					Ebenr CloughSecretary of the committee of arrangement.
				
				
			